Exhibit10.1 TENANT:vERSARTIS, INC. LEASE TABLE OF CONTENTS Article Title Page 1 - PREMISES AND TERM 1 2 - RENT 7 3 - LANDLORD'S WORK - TENANT'S WORK 12 4 - USE 14 5 - RULES AND REGULATIONS AND COMMON AREA 15 6 - PARKING 16 7 - OPERATION, MANAGEMENT AND MAINTENANCE EXPENSES 17 8 - ACCEPTANCE AND SURRENDER OF PREMISES 20 9 - ALTERATIONS AND ADDITIONS 21 10 - BUILDING PLANNING 21 11 - UTILITIES 21 12 - TAXES 22 13 - LIABILITY INSURANCE 24 14 - TENANT'S INSURANCE 24 15 - PROPERTY INSURANCE 25 16 - INDEMNIFICATION 25 17 - COMPLIANCE 26 18 - LIENS 27 19 - ASSIGNMENT AND SUBLETTING 27 20 - SUBORDINATION AND MORTGAGES 30 21 - ENTRY BY LANDLORD 31 22 - BANKRUPTCY AND DEFAULT 32 23 - ABANDONMENT 34 24 - DESTRUCTION 34 25 - EMINENT DOMAIN 35 26 - SALE OR CONVEYANCE BY LANDLORD 36 27 - ATTORNMENT TO LENDER OR THIRD PARTY 36 28 - HOLDING OVER 36 29 - CERTIFICATE OF ESTOPPEL 37 30 - CONSTRUCTION CHANGES 37 31 - RIGHT OF LANDLORD TO PERFORM 37 32 - ATTORNEYS' FEES 38 33 - WAIVER 38 34 - NOTICES 38 35 - EXAMINATION OF LEASE 39 36 - DEFAULT BY LANDLORD 39 37 - CORPORATE AUTHORITY 39 38 - LIMITATION OF LIABILITY 40 39 - MISCELLANEOUS AND GENERAL PROVISIONS 40 40 - BROKERS 45 41 - SIGNS 45 MENLO PLACE OFFICE PARK lease agreement THIS LEASE is made this day of , 2017, between BOHANNON ASSOCIATES, a California partnership, hereinafter called Landlord, and VERSARTIS, INC., a Delaware corporation, hereinafter called Tenant. witnesseth: ARTICLE 1 - Premises and Term Section 1.1.Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those certain premises consisting of approximately 34,464 rentable square feet located in the building (the “1020 Building”) located at 1020 Marsh Road, Menlo Park, California (the “1020 Space”) and those certain premises consisting of approximately 17,432 rentable square feet located on the second (2nd) floor of the building (the “1060 Building”) located at 1060 Marsh Road, Menlo Park, California (the “1060 Space”) (collectively, the "Premises") shown on Exhibit "A-1", attached hereto and incorporated herein by this reference.
